Exhibit 10.1
ADDENDUM TO JOINT VENTURE AGREEMENT
THIS ADDENDUM modifies and amends the Joint Venture Agreement effective as of
January 13, 2010, between TASER International, Inc., a Delaware corporation
(“TASER”), William D. Kennedy, an individual (“Kennedy”), WDK Enterprises, LLC,
an Arizona limited liability company (“WDK”) and RouteCloud, LLC, an Arizona
limited liability company (“RouteCloud”) (the foregoing sometimes collectively
referred to as the “Parties” and individually as a “Party”).
WITNESSETH:
WHEREAS, the Parties desire to amend the Joint Venture Agreement to clarify that
the Warrants will be issued upon the date of the commercial launch of the first
product and expire at the end of one year after date of issue.
NOW, THEREFORE, in consideration of the covenants and agreements contained
herein and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Parties hereby agree as follows:

  1.  
Article IV, Section 4.04 Warrants is amended to read as follows:

In consideration of TASER’s investment as stated above, RouteCloud agrees to
issue to TASER warrants to purchase non-voting membership interests constituting
20% of Route Cloud’s issued and outstanding equity interests for $1,000,000 (the
“Warrants”). The Warrants will be issued upon the date of the commercial launch
of the first TASER RouteCloud product and expire at the end of one year after
the date of issue. TASER will be entitled to one board seat on RouteCloud’s
Board of Directors upon exercise of the Warrants. In the event RouteCloud
receives a bona fide offer for additional funding totaling more than $1 million
at a valuation greater than $5 million, TASER will have 30 days from notice of
such offer to exercise the Warrants. Upon exercise of the Warrants, TASER shall
have an anti-dilution right to purchase its pro rata share (up to 20% or any
part thereof) of new equity securities offered by RouteCloud within 24 months
after exercise, subject to certain standard exclusions (e.g. bona fide arm’s
length equipment and lease financing, which may include warrants).

  2.  
All other provisions shall remain the same.

 

 



--------------------------------------------------------------------------------



 



          SIGNED:    
 
        TASER International, Inc.    
 
       
By:
  /s/ Thomas P. Smith
 
Tom Smith, Chairman    
 
        WDK Enterprises, LLC    
 
       
By:
  /s/ William D. Kennedy
 
Dan Kennedy, Member    
 
        RouteCloud LLC    
 
       
By:
  /s/ William D. Kennedy
 
Dan Kennedy, Manager    
 
        /s/ William D. Kennedy           Dan Kennedy, personally    

 

 